IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0733



STATE OF IOWA,
     Plaintiff-Appellee,

vs.

EARL BAUGH III,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Thomas Reidel,

Judge.



      A defendant appeals his conviction for burglary in the first degree.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Tabor, P.J., and Mullins and Schumacher, JJ.
                                         2


SCHUMACHER, Judge.

      Earl Baugh III appeals after a jury found him guilty of burglary in the first

degree, assault causing bodily injury, and going armed with intent. Baugh argues

because the jury returned a general verdict, his conviction should be overturned if

there is not sufficient evidence to support any one of the three methods of

committing first-degree burglary submitted to the jury. Although we find there is

insufficient evidence to show Baugh engaged in a sex act with the victim as the

term is statutorily defined, we decline to reverse Baugh’s first-degree burglary

conviction. Though general verdicts often leave appellate courts to guess which

of several theories the jury accepted, this case marks an exception. Because the

jury also found Baugh guilty of going armed with intent and assault causing bodily

injury, we are able to determine the jury relied on the two alternatives supported

by substantial evidence.

      I.     Background Facts & Proceedings

      Baugh was in an intimate relationship with R.G. that ended in January 2018.

On June 24, 2018, at about 3:00 a.m., Baugh came to R.G.’s home and started

banging on the windows and doors, first at the front door and then at the back door.

The noise awakened R.G. and her three children. R.G. indicated through the

window to Baugh that she was not going to let him in and returned to her bed. The

pounding continued for a time and then stopped. When the pounding stopped,

R.G. got out of bed for a second time and saw Baugh walking into her home, as

R.G.’s eleven-year-old son had opened the door. Baugh said he wanted to talk to

R.G. She refused and asked him to leave. R.G. perceived that Baugh was drunk.
                                         3


      When R.G. indicated that she did not want to talk, Baugh’s behaviors quickly

escalated. Baugh made R.G. go into her daughters’ room, where he pushed R.G.

onto the bed and slapped her face. R.G. started yelling. Baugh kept hitting R.G.

R.G.’s children attempted to intervene and asked Baugh to stop. R.G. tried to hand

her cell phone to her son, but Baugh slapped the phone out of her hand.

      Baugh took R.G. to her bedroom, where he ordered her to lay down. He

ripped off her pants and removed his pants. Baugh held a knife to R.G.’s stomach.

He told R.G. that she was going to have sex with him. She stated she felt Baugh’s

penis on her leg. She put her hand inside her vagina so Baugh could not penetrate

her. R.G. stated Baugh eventually gave up and left the home.

      R.G. was unable to find her cell phone until the next morning. She and the

children went to a birthday party during the day.        R.G. called the police at

approximately 5:23 p.m. on June 24. An officer took pictures of R.G.’s injuries.

She had a cut on her arm and bruises on her body. An officer testified R.G.

appeared to have bruises from being restrained.

      Baugh was charged with burglary in the first degree, assault with intent to

commit sexual abuse, and going armed with intent. At the jury trial, R.G. and two

of her children were among the State’s witnesses. Baugh testified he did not

remember where he was on June 24 but he did not go to R.G.’s house. Baugh’s

coworkers testified that Baugh was at work on June 24 by 6:00 a.m. They stated

he did not smell of alcohol or seem intoxicated.

      A jury found Baugh guilty of first-degree burglary, assault resulting in bodily

injury, and going armed with intent. The district court concluded the convictions

for assault causing bodily injury and going armed with intent merged into the
                                         4


conviction for first-degree burglary, in violation of Iowa Code section 713.3 (2018).

Baugh was sentenced to a term of imprisonment not to exceed twenty-five years

on April 25, 2019. He now appeals.

       II.    Discussion

       Baugh claims there is not sufficient evidence in the record to support his

conviction for first-degree burglary. To convict a defendant of burglary in the first

degree, the State must prove one of the four circumstances in section 713.3(1)

applies.1 Based on the facts of the case, the jury was instructed the State needed

to prove Baugh could have committed burglary under one of the three following

methods: (1) “[T]he defendant possessed a dangerous weapon”; (2) “[T]he

defendant intentionally or recklessly inflicted bodily injury on R.G.”; or (3) “The

defendant performed or participated in a sex act with R.G. which would constitute

sexual abuse.” See Iowa Code § 713.3(1)(b)–(d).

       Baugh states that because the jury returned a general verdict, his conviction

should be overturned if there is insufficient evidence to support any one of the

three methods of committing first-degree burglary. See State v. Williams, 674

N.W.2d 69, 71 (Iowa 2004) (“We have recognized, however, if the instructions

allow the jury to consider multiple theories of culpability, only some of which are



1 These four circumstances are as follows:
              a. The person has possession of an explosive or incendiary
      device or material.
              b. The person has possession of a dangerous weapon.
              c. The person intentionally or recklessly inflicts bodily injury
      on any person.
              d. The person performs or participates in a sex act with any
      person which would constitute sexual abuse under section 709.1.
Iowa Code § 713.3(1).
                                          5


supported by the evidence, and a general verdict of guilty is returned, a reversal is

required because ‘we have no way of determining which theory the jury accepted.’”

(citation omitted)).

       Baugh contends there is not sufficient evidence to show he committed a sex

act, the only alternative he challenges on appeal. “[W]e must determine whether

the evidence was sufficient to sustain guilt under the theory that [he] has elected

to challenge.” Williams, 674 N.W.2d at 71.

       The term “sex act” is defined as any sexual contact between two or more

persons, as follows:

              1. Penetration of the penis into the vagina or anus.
              2. Contact between the mouth and genitalia or by contact
       between the genitalia of one person and the genitalia or anus of
       another person.
              3. Contact between the finger or hand of one person and the
       genitalia or anus of another person, except in the course of
       examination or treatment by a person licensed pursuant to chapter
       148, 148C, 151, or 152.
              4. Ejaculation onto the person of another.
              5. By use of artificial sexual organs or substitutes therefor in
       contact with the genitalia or anus.

Iowa Code § 702.17. It is not necessary that there be skin-to-skin contact in order

to establish a “sex act.” State v. Pearson, 514 N.W.2d 452, 455 (Iowa 1994). The

contact “must be sexual in nature.” Id.

       R.G. testified Baugh “was basically just trying to make me have sex with

him, and I just kept saying no.” She stated, “I had my hand inside of my vagina so

that he couldn’t penetrate to actually have sex with me, and he didn’t, but he was

trying.” In response to a question as to whether she ever felt any part of his body

on her body, R.G. stated, “Yeah, his penis was on my leg, so I had my hand where
                                          6


I had it.” She added, “He finally just gave up. He just—I mean, he tried and tried

and tried, and basically like tried to make me, but then he just gave up.”

       We agree with Baugh’s argument that the evidence presented during the

jury trial was insufficient to show he engaged in a sex act with R.G. The evidence

shows only contact between Baugh’s genitals and R.G.’s leg, which does not meet

the statutory definition of a sex act. See Iowa Code § 702.17. Although R.G. was

called to testify, no testimony was elicited from her concerning contact that would

fit the definition of a sex act contained in Iowa Code section 702.17.

       As a matter of common law, Iowa appellate courts have chosen to reverse

a general verdict and remand for a new trial if “we have no way of determining

which theory the jury accepted.”2 Tyler, 873 N.W.2d at 754 (quoting State v.

Hogrefe, 557 N.W.2d 871, 881 (Iowa 1996)). But only when “circumstances make

it impossible for the court to determine whether a verdict rests on a valid legal basis

or on an alternative invalid basis,” do we assume the verdict is based on the invalid

ground. State v. Lathrop, 781 N.W.2d 288, 297 (Iowa 2010). In that vein, State v.



2 On general verdicts, our supreme court has historically taken a position contrary
to that announced in Griffin v. United States, 502 U.S. 46, 60 (1991). See State v.
Tyler, 873 N.W.2d 741, 754 (Iowa 2016). Griffin held that a general verdict need
not be set aside merely because one possible ground for conviction was
unsupported by sufficient evidence. 502 U.S. at 56. However, in 2019, the Iowa
legislature essentially adopted the Griffin holding. See 2019 Iowa Acts ch. 140,
§ 32 (codified at Iowa Code § 814.28 (Supp. 2019)). That new law provides:
        When the prosecution relies on multiple or alternative theories to
        prove the commission of a public offense, a jury may return a general
        verdict. If the jury returns a general verdict, an appellate court shall
        not set aside or reverse such a verdict on the basis of a defective or
        insufficient theory if one or more of the theories presented and
        described in the complaint, information, indictment, or jury instruction
        is sufficient to sustain the verdict on at least one count.
Iowa Code § 814.28.
                                          7

Shorter recognized that “limited” situations exist when a general verdict may be

upheld even if the district court submitted an unsupported theory to the jury. 893

N.W.2d 65, 76 (Iowa 2017) (distinguishing Smith, 739 N.W.2d at 294, where the

general verdict left the appellate court with no way of knowing whether the jury

convicted based on an unsupported joint-criminal-conduct theory). If an appellate

court can tell from the context of the entire case that the jury did not rely on the

faulty alternative, “retrial is not required.” See id. (citing State v. Jackson, 587

N.W.2d     764,   766    (Iowa    1998)       (holding   erroneous   submission     of

joint-criminal-conduct instruction did not require reversal because the jury could

not have found defendant guilty on anything other than his conduct as a principal

or as an aider and abettor)).

       Like the resolution in Shorter, retrial is not required on Baugh’s first-degree-

burglary conviction because we can tell the jury relied on the two enhancing

elements supported by substantial evidence. From the other two verdicts following

Baugh’s trial, we know the jury found the State proved beyond a reasonable doubt

that during the incident (1) he possessed a dangerous weapon and (2) he inflicted

bodily injury on R.G. The first finding flows from the jury’s verdict convicting Baugh

of going armed with intent, which included the element that he was armed with a

dangerous weapon. See Iowa Code § 708.8. The second finding flows from the

jury’s verdict convicting Baugh of assault causing bodily injury.3 See id. § 708.2(2).



3 In the State’s closing argument, the prosecutor described the conduct constituting
the assault as the same conduct constituting the enhancing element of the burglary
and pointed to testimony that R.G. received her injuries when Baugh was “putting
his knife to her stomach” and “holding her down.” In acquitting Baugh of assault
with intent to commit sexual abuse, the jury rejected the prosecutor’s argument
                                          8


In finding Baugh guilty of the lesser-included assault offense, the jury acquitted

Baugh of the greater offense of assault with intent to commit sexual abuse. See

id. § 709.11. The verdicts on these other counts pull back the curtain on the

general verdict for first-degree burglary. As a practical matter, these verdicts serve

as special interrogatories, verifying that the jurors relied on the alternatives that

were supported by substantial evidence.

       Defense counsel’s argument for merger at the sentencing hearing highlights

this point:

       My argument is that for burglary in the first degree in this case,
       element 6 obviously would require that either under subparagraph A,
       possessed a dangerous weapon; or, under subparagraph B, he
       inflicted violent injury; or, C, participated or performed a sex act.
       Obviously, under subparagraph C he was found not guilty of the sex
       act and was found guilty of the lesser-included, which means that if
       the jury found him guilty under subparagraph A, I believe it would
       merge with Count 3 because they did find him guilty of the dangerous
       weapon. If they found him guilty under burglary first degree because
       of subparagraph B, inflicting the bodily injury, then I believe Count 2
       should merge. Because they found him guilty of both Count 2 and
       Count 3, I think it’s clear that they found under burglary one that both
       6A and 6B apply because they clearly found him guilty of both of
       things.

       In response, the prosecutor did not contest Baugh’s underlying premise that

the jury rejected the sex-act alternative. Instead, the prosecutor argued: “We don’t

know whether they found this to be burglary in the first degree because of the

weapon or because of the injury or a combination of both.” In its sentencing order,

the court adopted Baugh’s position: “[U]nder the circumstances of this case Counts

2 and 3 both merge with Count 1.”




that when Baugh’s “penis [was] near the other person’s vagina,” he was attempting
to commit a sex act.
                                        9


      Baugh also argues the district court wrongly denied his request to offer the

prior testimony of a neighbor. Baugh claims the neighbor was unavailable for trial,

so a transcript of his deposition was admissible under Iowa Rule of

Evidence 5.804(a). However, Baugh did not preserve error on this issue. Even if

the court erred in excluding the neighbor’s deposition, we cannot evaluate whether

the error was prejudicial because Baugh did not make an offer of proof. Defense

counsel described the neighbor’s testimony as “crucial” to Baugh’s case.

However, counsel never offered a copy of the deposition to verify that description.

Without the deposition in the record, Baugh did not properly preserve the issue for

our review.

      AFFIRMED.